DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I, claims 16-28 in the reply filed on 12/2/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 29 and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/2/2020.
Specification
The use of the terms AeroZero (page 21, line 36), Pyrogel (page 21, line 37), SMAR (page 22, line 23) and Whatman (page 23, line 17), which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because of the following informalities: The term “Whatmann” is used where the proper trade name is spelled “Whatman” (page 23, lines 17, 21, 24). Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 24, it is unclear what structure, if any, is required by the limitation “wherein the one or more non-combustible, substantially air-impermeable, barriers between the combustible heat source and the aerosol-forming substrate” (lines 2-3) since a previously introduced component is recited without requiring any additional structure.
The claim recites the limitation “wherein the aerosol-generating article further comprises a first barrier that abuts one or both of a proximal end of the combustible heat source and a distal end of the aerosol-forming substrate” (line 4-6) refers to the one or more non-combustible, substantially air-impermeable, barriers disposed between the combustible heat source and the aerosol-forming substrate of claim 16 or to a new barrier since the instant claim uses the term “first” to refer to a barrier when claim 16 already requires a barrier, rendering the claim indefinite.
For the purposes of this Office action, the claim will be interpreted as if it require the one or more non-combustible, substantially air-impermeable, barriers between the combustible heat source 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Roudier (US 2015/0053219) in view of Monsees (US 9,408,416).

Regarding claim 16, Roudier discloses a smoking article having an aerosol forming substrate downstream (abstract) of a heat source [0062]. An airflow pathway allows air to be drawn through the article for inhalation by a user [0080]. A non combustible air impermeable disc separates the substrate and the heat source [0121]. A rear portion of the combustible heat source is circumscribed by a first heat conducting element [0124], which is in turn directly overlaid by a second heat conducting element [0126]. A heat insulating layer made from paper separates the two heat conducting elements [0025]. Roudier does not explicitly disclose the heat insulating layer being a fiber reinforced aerogel.
Monsees teaches an electronic vaporization device having an insulating aerosol blanket comprising a fiber reinforced aerogel (column 1, lines 42-55).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the insulation of Roudier with the aerogel insulation of Monsees. One would have been motivated to do so since Monsees teaches that fiber reinforced aerogels provide suitable insulation for electronic smoking articles. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding claim 17, Roudier discloses that the heat insulating layer is part of a second heat conducting element [0046] that is located near the outside of the article ([0126], figure 1, reference numeral 30). A first heat conducting element is located between the second heat conducting element ([0124], figure 1, reference numeral 22) located apart from the airflow channel through the heat source [0122], figure 1, reference numeral 16).

Regarding claim 24, Roudier discloses that the barrier is a disc that abuts the rear face of the combustible carbonaceous heat source and the front face of the aerosol forming substrate [0121].

Regarding claim 25, Roudier discloses that the article has a circumferntial row of air inlets downstream of the combustible heat source ([0136], figure 2, reference numeral 52) that draw air into the aerosol forming substrate [0137] while the combustible heat source is isolated from the airflow pathway [0139].

Regarding claim 26, Roudier discloses that a central airflow channel is formed within the carbonaceous heat source and that a second barrier coating is provided on the inner surface of the central airflow channel ([0122], figure 1, reference numeral 16).

Regarding claim 27, Roudier discloses that the device has a first heat conducting element surrounding the heat source and a front portion of the aerosol forming substrate ([0124], figure 1, reference numeral 22) and a second heat conducting element located outside and overlaying the first heat conducting element ([0126], figure 1, reference numeral 30). The first heat conducting element is considered to meet the claim limitation of an additional layer.

Regarding claim 28, Roudier discloses that heat insulating layer is provided between the two heat conducting elements [0046]. The heat insulating layer overlays the first heat conducting element and is located radially outside of it, therefore meeting the claim limitations.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Roudier (US 2015/0053219) in view of Monsees (US 9,408,416) as applied to claim 16 above, and further in view of Potter (US 4,913,168).

Regarding claim 18, modified Roudier teaches all the claim limitations as set forth above. Roudier additionally discloses that the temperature is controlled to generating a sensorially acceptable aerosol [0005]. Modified Roudier does not explicitly teach a maximum temperature of the aerosol forming substrate.

It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the controlled temperature of Roudier with the temperature range of Potter. One would have been motivated to do so since Potter teaches a temperature range that avoids premature volatilization of flavorful components.

Claims 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Roudier (US 2015/0053219) in view of Monsees (US 9,408,416) as applied to claim 16 above, and further in view of McWilliams (US 4,365,135).

Regarding claim 19, modified Roudier teaches all the claim limitations as set forth above. Monsees additionally teaches that the aerogel is a silica aerogel (column 1, lines 42-55). Modified Roudier does not explicitly teach the aerogel comprising at least 20% by weight of fibrous material.
McWilliams teaches a silica aerosol insulation material (column 2, lines 29-36) having 63% by weight silica aerogel particles (column 2, lines 44-51). McWilliams additionally teaches that this aerogel resists cracking or chipping (column 2, lines 19-27).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the aerogel of modified Roudier with the composition of McWilliams. One would have been motivated to do so since McWilliams teaches an aerogel that resists cracking or chipping.

Regarding claim 22, modified Roudier teaches all the claim limitations as set forth above. Monsees additionally teaches that the aerogel is a silica aerogel (column 1, lines 42-55). Modified Roudier does not explicitly teach the aerogel comprising at least 20% by weight of fibrous material.
McWilliams teaches a silica aerosol insulation material (column 2, lines 29-36) having ceramic fiber reinforcements within it (column 2, lines 44-51). McWilliams additionally teaches that this aerogel resists cracking or chipping (column 2, lines 19-27).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the aerogel of modified Roudier with the composition of McWilliams. One would have been motivated to do so since McWilliams teaches an aerogel that resists cracking or chipping.

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Roudier (US 2015/0053219) in view of Monsees (US 9,408,416) as applied to claim 16 above, and further in view of Hughes (US 4,797,082).

Regarding claims 20 and 21, modified Roudier teaches all the claim limitations as set forth above. Roudier additionally discloses that the combustible heat source is cylindrical [0079] and that the insulating layer surrounds the heat source [0046]. Modified Roudier does not explicitly teach the aerogel comprising 20 to 70% by weight of fibrous material.
Hughes teaches shaped insulation that made in two halves that are designed to enclose a pipe (column 1, lines 9-16) having at least 40 by weight of silica and up to 50 by weight of a reinforcing fiber (column 5, lines 60-66). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the aerogel of modified Roudier with the reinforcing fiber of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) and MPEP § 2144.05 (I).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Roudier (US 2015/0053219) in view of Monsees (US 9,408,416) as applied to claim 16 above, as evidenced by Aspen Aerogels (Pyrogel 2250, Aspen Aerogels, http://www.ecospecifier.com.au/media/49009/pyrogel_2250_ds%5B3%5D.pdf).

Regarding claim 23, modified Roudier teaches all the claim limitations as set forth above. Monsees additionally teaches that the aerogel is Pyrogel 2250 flexible aerogel blanket (column 1, lines 42-55). Modified Roudier does not explicitly teach a thickness of the blanket.
Aspen Aerogels teaches that the Pyrogel 2250 has a thickness of 2.0 mm (page 1, Material Properties).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL E SPARKS/               Examiner, Art Unit 1747